Citation Nr: 0212096	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 1, 1990 for 
the payment of Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969.  

The veteran died in November 1988; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating action by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran, who performed active service in the Republic 
of Vietnam, died of lymphocytic lymphoma on November 11, 
1988.  

3.  The appellant filed her claim for DIC benefits on April 
17, 1990.  

4.  Non-Hodgkin's lymphoma was presumptively recognized as 
associated with the exposure to herbicide agents on February 
6, 1991, with the passage of The Agent Orange Act of 1991.  

5.  A September 1991 rating decision granted the appellant's 
claim for DIC benefits that then were determined to be 
payable beginning on May 1, 1990.  




CONCLUSION OF LAW

The appellant's claim for an effective date earlier than May 
1, 1990, for the payment of DIC benefits must be denied.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.114, 
3.400(p) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the appellant's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 2000 Statement of 
the Case issued during the pendency of the appeal, the 
appellant and her representative have been advised of the law 
and regulations governing her claim, and have been given 
notice of the information necessary to substantiate the 
claim.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Historically, the Board notes that the appellant was granted 
DIC benefits in a September 1991 rating decision for the 
death of her husband from non-Hodgkin's lymphoma.  It was 
subsequently determined that the DIC benefits would be 
payable beginning on May 1, 1990.  

Here, the appellant has filed a claim for retroactive 
benefits based on the provisions of 38 C.F.R. § 3.114.  

The Certificate of Death establishes that the veteran, who 
performed active military service in the Republic of Vietnam, 
died on November 11, 1988 due to lymphocytic lymphoma.  

Pursuant to regulation, where dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  

Additionally, where dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a) (2001).  

Finally, if review is initiated by VA or at the request of 
the claimant more than one year after the effective date of 
the change, the effective date of the award may be one year 
prior to the date of VA's determination of entitlement, if 
the veteran met all of the criteria of the liberalizing law 
or issue at that time.  38 C.F.R. § 3.114; McCay v. Brown, 
106 F.3d 1577, 1581 (Fed. Cir. 1997).  

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  

Furthermore, for historical purposes, the provisions of 38 
C.F.R. § 3.309(e) state that, if a veteran was exposed to a 
herbicide agent during active service, certain diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service.  The list of diseases currently 
includes non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).  

In this case, as mentioned hereinabove, the appellant was 
paid DIC benefits beginning on May 1, 1990.  However, the 
Agent Orange Act of 1991 became effective on February 6, 
1991.  

After carefully analyzing the provisions of 38 C.F.R. 
§ 3.114, and applying it to the appellant's case, the Board 
concludes that she cannot be assigned an effective date than 
May 1, 1990.  

Pursuant to 38 C.F.R. § 3.114, the effective date of an award 
"shall not be earlier than the effective date of the act or 
administrative issue."  

Therefore, the appellant actually received her DIC benefits 
on a date earlier than is permitted by the provisions of 
38 C.F.R. § 3.114, as The Agent Orange Act of 1991 was not in 
effect until February 6, 1991.  See also, 38 U.S.C.A. 
§ 5110(g) (1991).

Nevertheless, even though the cause of the veteran's death 
met the criteria for compensation under The Agent Orange Act 
of 1991 at the time of its enactment, the grant of DIC 
benefits could have been no earlier than February 6, 1990.  

There is no interpretation of the facts of this case that 
will support a legal basis for favorable action with regard 
to the appellant's claim.  Since the law is dispositive, the 
claim must be denied by operation of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  



ORDER

The claim for an effective date earlier than May 1, 1990, for 
the payment of DIC benefits is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
? 


 

